DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 7 April 2021, in the matter of Application N° 15/000,750.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 3, 23, and 25 have been amended.  The amendments to the claims recite that the absorbent nonwoven is “rendered hydrophilic by the presence of” (i) a topical hydrophilic surfactant, (ii) a hydrophilic melt additive, or both (i) and (ii).  The claims are also amended to recite the presence of a second nonwoven that is non-absorbent.  Claim 23 recites an added structural limitation that states that the liquid impermeable film is present between the absorbent and non-absorbent nonwoven layers.  Support is present in the originally filed disclosure for the limitations.
No new matter has been added.
Thus, claims 1-4, 8, 10-13, and 21-26 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicants appear to discuss only one compound in the instant specification with respect to defining the hydrophilic surfactant component, namely “PATWET-70.”  However, in so doing, they provide no compositional definition for “PATWET-70.”
The use of the term Microban®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 December 2020 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8, 10-13, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US Pre-Grant Publication Nº 2008/0028560 A1) [emphasis added to reflect canceled/added claims].
The limitations recited in claims 1-5, 8, 10-13, 21, and 22 are previously discussed.
Independent claim 23 recites a composite comprising:
an absorbent nonwoven consisting of a plurality of synthetic fibers, wherein the absorbent nonwoven is a hydroentangled spunbond web; and
a liquid-impermeable film, wherein the liquid-impermeable film comprises a breathable film that is permeable to water vapor;
wherein the liquid-impermeable film is at least partially embedded into the absorbent nonwoven.
Claim 24 recites that the synthetic fibers are selected from the group consisting of polyolefin, polyester, polyamide, and any combination thereof.
Claim 25 recites the combination of limitations presented in claims 1, 8, and 24.
Policicchio discloses duster systems comprising the recited layers (see e.g., Abstract; Example 7).  As is understood from the Abstract, the practiced device will have two different layers composed of hydrophilic, non-woven fibers, one which is surface-contacting and another which attaches to the handle of the device.  Example 7, defining Figure 11, discloses that the duster pad will have two sides, a first side comprising a handle and bundle fibers, such as tow fibers, in another embodiment tow fibers, and a second side comprising a fastening mechanism to attach hydrophilic non-woven fiber layers to the duster wiping portion of the handle.  This is taught as providing a two-sided dusting apparatus which accommodates both wet and dry dusting.  The duster system also discloses possessing a barrier layer (K) which in one embodiment is taught as being a water impermeable layer such as polyethylene film.
The aforementioned bundle fibers and/or tow fibers are further defined in ¶[0030] as comprising thermoplastic synthetic polymers including polyester, polypropylene, polyethylene, and cellulosic materials including cellulose acetate and mixtures thereof.  The fibers are additionally taught as being long continuous strands manufactured as bundles. 
Paragraph [0052] teaches that the hydrophilic cellulose and low melt thermoplastic synthetic fibers are mixed homogeneously and formed into fabrics using non-woven making processes such as thru-air bonding or spun-lacing.
Such is considered to teach the limitations recited in claims 1, 7, 10-13, and 23.  The linting property of claim 1 is not expressly taught.  However, one of the clearly presented goals of the practiced device is to minimize the production of lint.  See ¶[0052], ¶[0082], and ¶[0177].
Similarly, none of the property limitations recited in each of claims 10-13 are expressly disclosed by the reference.  MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and that “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  MPEP §2112.01(II) states further that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and “if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  Since the limitations recited in claims 10-13 add nothing to the composition of claim 1, they are considered to recite the same composition of claim 1 as well.  Therefore, where the Examiner presents a showing in the prior art which meets the compositional limitations recited in claim 1, the recited property limitations will also be considered to be necessarily taught. 
Paragraph [0088] discloses that the practiced products have surfactants applied to the synthetic fibers which are taught as rendering the fibers more hydrophilic.  This is taught as being done at manufacture during the extrusion portion of the process.  Such is considered to teach the limitations of claims 2 and 3.
Paragraph [0060] teaches that “[t]he synthetic polymer is typically a bicomponent comprising of a low melt point polyethylene on the sheath portion and higher melt point polypropylene or polyester as the core.”  Such is considered to teach the limitations recited in claim 4 pertaining to the fibers being bicomponent fibers having a sheath and a core. 
Perfumes and other adjuvants are taught as being added to the practiced devices as option components.  Paragraphs [0154] and [0155] teach that various products may be added to the practiced compositions, among which include cationic and non-ionic preservatives and antimicrobial agents.  See ¶[0155].
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-4, 8, 10-13, and 21-25 under 35 USC 103(a) as being unpatentable over the teachings of Policicchio et al. have been fully considered but they are not persuasive.
Applicants’ key assertion is that Policicchio fails to teach and suggest each of the limitations of claims 1, 23, and 25.  Specifically, it is Applicants’ position that the reference teaches, “that ‘hydrophilic’ nature of the hydrophilic nonwoven layers is achieved by incorporating a high cellulosic content.  For instance, Policicchio teaches that the hydrophilic nonwovens includes a mixture of hydrophilic cellulose fibers and synthetic fibers.”
Applicants also affirm the Examiner’s position that the reference does in fact teach the recited limitations of topically treating the synthetic fibers with a surfactant to render them more hydrophilic.
Despite this, Applicants assert that the reference also teaches, “Such hydrophilically modified synthetic fibers ‘still lack the functional sorption sites that naturally hydrophilic fibers such as rayon, cotton, acetate and the like contain.’”  See ¶[0088].
Applicants also argue that the reference “teaches that such hydrophilically-modified synthetic fibers ‘still lack the ability to tightly bind to water or create high wet surface friction through hydrogen bonding.”
It is based on the statements that Applicants allege, “Policicchio teaches the presence of the hydrophilic cellulose fibers is necessary as the use of hydrophilically-modified synthetic fibers in the absence of hydrophilic cellulosic fibers is not satisfactory for the purposes of the invention of Policicchio.”  It is based on these statements that Applicant conclude that Policicchio fails to teach and suggest nonwoven layers which consist of synthetic fibers rendered hydrophilic by the presence of a hydrophilic surfactant and/or hydrophilic additive.
The Examiner respectfully disagrees with Applicants’ position and maintains the rejection for the reasons already made of record.
At the outset, the Examiner directs Applicants to MPEP §2123(I) which states “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  MPEP §2123(II) additionally states that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and that “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”
In the instant case, the Examiner notes that Applicants agree with the Examiner that reference discloses the use of surfactants to render synthetic fibers used to construct the disclosed nonwovens more hydrophilic.
However, since the reference provides comparative absorbency abilities of the hydrophobically modified fibers to those fibers made with natural materials, it is asserted that the reference teaches away from the claimed invention because in order to achieve what is perceived to be the desired level of absorbency, the practiced invention must include fibers of natural material.
The Examiner respectfully submits that Policicchio is not limited to teaching nonwoven layers of mixed materials.  For instance, ¶[0030] teaches that “bundle fibers” comprise thermoplastic synthetic polymers including polyester, polypropylene, polyethylene, and cellulosic materials including cellulose acetate and mixtures thereof.  Thus, when considered with the teachings of record disclosing that nonwoven layers are prepared combining the hydrophilic cellulosic and low melt thermoplastic synthetic fibers homogeneously mixed into fabric, the Examiner respectfully maintains that Policicchio in fact does teach the instantly claimed layer of Applicants’ invention.  See ¶[0052].
Furthermore, the Examiner notes that the cellulosic material is used to define material used to prepare both natural and synthetic material.  See ¶[0030] and ¶[0032].  The reference additionally teaches that synthetic materials are rendered hydrophilic upon being treated with surfactants.  The Examiner also points out that the reference identifies modification of a material’s absorbency as being well within the purview of the ordinarily skilled artisan to accomplish.  Paragraph [0088] is evidence of this.  The degree to which a completely, synthetic nonwoven absorbs water compared to a nonwoven prepared at least in part, using natural material is not at issue.  Contrary to Applicants’ position, Policicchio teaches and suggests the claimed composition and teaches that hydrophilically modified synthetic fibers will exhibit improved absorbency relative to untreated fibers.  The fact remains that the practiced composition meets the instantly claimed limitations.
Applicants next assert, “Policicchio expressly teaches away from that absorbent nonwoven being devoid of cellulosic material.”
The Examiner submits that this is not an argument being made.  The teachings of ¶[0030], mentioned above, teach and suggest that synthetic materials may also include cellulosic materials.
Applicants again assert, “Policicchio expressly teaches that the presence of the hydrophilic cellulose fibers is necessary as the use of hydrophilically-modified synthetic fibers in the absence of hydrophilic cellulosic fibers is not satisfactory for the purposes of the invention of Policicchio.”
At the outset, having completely reviewed the teachings of the reference, the Examiner maintains that Policicchio does not teach that which Applicants state is expressly disclosed.  Similarly, Applicants have provided no showing within the reference to support their position.
The Examiner agrees that the reference teaches and suggests that mixtures of natural and synthetic fibers may be used and that layers made completely of natural fibers are taught and suggested.
However, the reference also teaches that layers are made completely of synthetic materials that such materials are treated to render them more hydrophilic, and that do so will make these materials absorbent.
To this end, the reference is understood by the Examiner as teaching and suggesting the instantly claimed composition.
The amended material limitations presented at the end of claim 1 are considered to be met the reference.  See e.g., ¶[0030].
The amended limitations recited in claim 3 are considered to be taught and suggested by claims 18, 19, and 42.  Claim 42 discloses that the practiced compositions will contain at least one layer of fiber bundles.  Fiber bundles as defined in ¶[0030] are composed of synthetic materials.  Paragraph [0061] additionally teaches that non-absorbent layers may be produced and added to the practiced invention as “stiffening materials.”  It is also noted that the materials disclosed for preparing such a layer are also recited in ¶[0030] and are materials that Applicants readily pointed out as being “unsatisfactory” in terms of their absorbency.  The Examiner submits that the reference thus teaches and suggests incorporating non-absorbent, nonwoven materials into the practiced compositions as well.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615